JOHN HANCOCK FUNDS II MFC GLOBAL INVESTMENT MANAGEMENT (U.S.A.) LIMITED AMENDMENT made as of this 29th day of December 2008 to the Subadvisory Agreement dated October 17, 2005, as amended (the “Amendment”), between John Hancock Investment Management Services, LLC , a Delaware limited liability company (the “Adviser”), and MFC Global Investment Management (U.S.A.) Limited, a Canadian corporation (the “Subadviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, “Compensation of Subadviser”, is hereby amended to add the following Fund: Global Agribusiness Fund Global Infrastructure Fund Global Timber Fund Alternative Asset Allocation Fund Collectively, each of the funds listed above are referred to as the “Portfolios.” 2. EFFECTIVE DATE This Amendment shall become effective on the later to occur of: (i) approval of the Amendment by the Board of Trustees of John Hancock Funds II (the “Trust”) and (ii) execution of the Amendment. (THE REMAINDER OF THIS SPACE HAS BEEN INTENTIONALLY LEFT BLANK) IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above.
